Judgment, Supreme Court, New York County, entered November 22, 1978, which, inter alia, awarded additional legal fees of $3,500 to defendant’s attorney, modified, on the law and the facts, by increasing the award of additional legal fees to the sum of $5,500, and, as modified, affirmed, without costs. Appeal from the order, Supreme Court, New York County, entered November 17, 1978, is dismissed as academic, without costs, since that order was subsumed by the judgment entered November 22, 1978. Defendant made 22 motions in the course of this proceeding. Many of the motions were prompted by plaintiffs failure to make the temporary alimony *504payments on time. Furthermore, the trial covered five days. Under these circumstances, defendant’s attorney is entitled to an additional $2,000 in legal fees. We find no merit to the other points raised by the defendant. Concur—Murphy, P. J., Fein, Sullivan, Ross and Bloom, JJ.